Case 3:19-cv-00486-S Document 88 Filed 05/29/20 Page1of6 PagelD 491

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

BITCO NATIONAL INSURANCE CO.
Vv. CIVIL ACTION NO. 3:19-CV-0486-8

WESTCHESTER SURPLUS LINES

§
§
§
:
INSURANCE COMPANY §

MEMORANDUM OPINION AND ORDER

This Order addresses Defendant Westchester Surplus Lines Insurance Co.’s Motion to
Dismiss Plaintiff's Second Amended Complaint Pursuant to Rule 12(b)(6) [ECF No. 73]. For the
following reasons, the Court DENIES the Motion.

I BACKGROUND

This insurance dispute flows from an accident in West Texas and the resulting state court
litigation. According to the state court pleadings, on September 7, 2017, Aaron Callaway
(“Callaway”) was attempting to excavate a trench for Solaris Water Midstream, LCC’s (“Solaris”)
pipeline construction project in Midland County, Texas. Second Am. Compl. f§ 6-8. Callaway
worked under the supervision of MPS Enterprises Inc., d/b/a Milford (“Milford”), the general
contractor for the Solaris pipeline. /d Milford operated under the terms of a “Services
Agreement,” which contained a written request that Solaris be named as an additional insured “for
ongoing and completed operations on a primary and noncontributory basis, in each of [Milford’s]
policies required under this Agreement, except Worker’s Compensation and Empioyer’s
Liability.” Jd. 12. During the attempted excavation, a pipeline in the ground allegedly ruptured
and exploded, injuring Callaway. Id. 17. Asa result, Callaway filed a lawsuit in Texas state court

arguing that both Milford and Solaris breached duties of care owed to him. Jd. { 6.

 
Case 3:19-cv-00486-S Document 88 Filed 05/29/20 Page 2of6 PagelD 492

Plaintiff BITCO National Insurance Co. (“Plaintiff”) issued a commercial general liability
policy to Milford effective April 1, 2017, to April 1, 2018, with limits of $1 million per occurrence
and $2 million in the aggregate. /d. 7 13. Defendant Westchester Surplus Lines Insurance Co.
(“Defendant”) also issued a policy to Milford, titled the “Contractors Pollution Liability
Form — Westchester Elite Form” (the “Westchester Policy”). /d. 418. When Solaris tendered the
Calloway lawsuit to Plaintiff and Defendant, and requested a defense, Plaintiff provided Solaris a
defense as an additional insured. Jd. {4 16, 17, 20. Defendant, however, refused to defend or
indemnify Solaris in the Callaway lawsuit. /d. 420. Plaintiff ultimately paid to fund the settlement
of the claims against Solaris. Jd. § 20.

Plaintiff filed this action to assert a subrogation claim against Westchester, arguing that
Westchester breached its obligations to Solaris as an additional insured under the Westchester
Policy. Jd. J§ 22-23. Defendant timely filed the pending Motion, which is now ripe and before
this Court.

Il. LEGAL STANDARD

To defeat a motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6), a
plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Beil Ail.
Corp. v. Twombly, 550 U.S, 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 317 F.3d 738,
742 (Sth Cir. 2008). To meet this “facial plausibility” standard, a plaintiff must “plead[] factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Igbal, 556 U.S. 662, 678 (2009). Plausibility does not require
probability, but a plaintiff must establish “more than a sheer possibility that a defendant has acted
unlawfully.” Jd. The court must accept well-pleaded facts as true and view them in the light most
favorable to the plaintiff. Sonnier v. State Farm Mut. Auto. Ins., 509 F.3d 673, 675 (Sth Cir. 2007).

However, the court does not accept as true “conclusory allegations, unwarranted factual inferences,

2

 

 
Case 3:19-cv-00486-S Document 88 Filed 05/29/20 Page3of6 PagelD 493

or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (Sth Cir, 2007) (citation
omitted). A plaintiff must provide “more than labels and conclusions, and a formulaic recitation
of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations
omitted). “Factual allegations must be enough to raise a right to relief above the speculative
level ... on the assumption that all the allegations in the complaint are true (even if doubtful in
fact).” fd. (internal citations omitted).

The ultimate question is whether the complaint states a valid claim when viewed in the
light most favorable to the plaintiff. Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305, 312 (Sth Cir. 2002). At the motion to dismiss stage, the court does not evaluate the
plaintiff's likelihood of success. It only determines whether the plaintiff has stated a claim upon
which relief can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (Sth Cir. 1977).

Hi. ANALYSIS

Plaintiff asserts a subro gation claim, which “allows the person who pays the loss or satisfies
the claim of another person under a legally obligation or interest to substitute himself for that other
person and assert his rights.” Stafford Metal Works, Inc. v. Cook Paint & Varnish Co.,
418 F. Supp. 56, 58 (N.D. Tex. 1976) (citation omitted). In this action, Plaintiff asserts that it
defended Solaris and thereby satisfied Defendant’s obligation under the Westchester Policy. See
Second Am. Compl. 20 (“[Defendant] refused to defend or indemnify Solaris in the Callaway
Lawsuit, [Plaintiff] assumed the defense of Solaris . . . and therefore has assumed involuntarily
an obligation that should have been borne by Westchester.”). Thus, Defendant’s Motion turns
entirely on whether Defendant had any obligation to defend Solaris as an additional insured.

“Under Texas law, the same general rules apply to the interpretation of contracts and
insurance policies.” Aubris Res. LP vy. St. Paul Fire & Marine Ins., 566 F.3d 483, 486 (Sth Cir.

2009) (citation omitted). “An insurer’s duty to defend is governed by the eight-corners or

3

 

 

 
Case 3:19-cv-00486-S Document 88 Filed 05/29/20 Page4of6 PagelD 494

complaint-allegation rule.” Colony Nat'l Ins. v. United Fire & Cas. Co., 677 F. App’x 941, 944
(Sth Cir. 2017). The Court, therefore, only looks to the “pleadings in the underlying lawsuit and
the insurance contract between the insurer and insured, to determine if the insurer has a duty to
defend.” Id. (citing King v. Dall. Fire Ins., 85 8.W.3d 185, 187 (Tex. 2002)). “Ifa provision has
more than one reasonable interpretation, a court must interpret it in favor of the insured, provided
that interpretation is not unreasonable and even if the insurer’s interpretation is more reasonable.”
Aubris Res. LP, 566 F.3d at 486 (citation omitted).

Here, the additional insured endorsement amended the insureds under the Westchester
Policy “to include as an insured the person or organization shown in the scheduling.” Def.’s App.
35-36. The Schedule lists:

Any person or organization that is an owner of real or personal! property on which

you are performing operations, or a contractor on whose behalf you are performing

operations, and only at the specific written request of such person or organization
to you, wherein such request is made prior to commencement of operations.

Id. (emphasis added). For Solaris to qualify, it must (1) “be a contractor on whose behaif [Milford
was] performing operations” and (2) Solaris must have made a “specific written request” to be
included as an additional insured on the policy prior to the commencement of the operations. Jd.
The Court finds that the Complaint contains sufficient allegations to state a subrogation claim.
First, the Court finds that Plaintiff sufficiently pleaded that Solaris was a contractor within
the meaning of the Schedule. See Second Am, Compl. {{ 6-8 (alleging that Milford was a general
contractor in a contract with Solaris). The parties disagree on what “contractor” means in the
context of the Schedule. Defendant argues that the Solaris cannot be an additional insured under
the Policy because “contractor” means “one that formally undertakes to do something for another;
one who contracts on predetermined terms to provide labor and materials and to be responsible for

the performance of a construction job in accordance with established specifications or plans.”

 

 
Case 3:19-cv-00486-S Document 88 Filed 05/29/20 Page5of6 PagelD 495

Reply 2-3 (quoting First Tex. Bank v. Carpenter, 491 $.W.3d 729, 731 n.12 (Tex. 2016)). Plaintiff,
however, argues that “contractor” simply means “any party to a contract.” Surreply 3 (quoting
Contractor, BOUVIER’S LEGAL DICTIONARY). Under this less restrictive meaning, the Plaintiffs
claim satisfies the first prong of the Westchester Policy’s coverage requirements. Having been
asked to choose between two reasonable definitions of “contractor,”! and viewing the Complaint
in the light most favorable to Plaintiff, the Court finds that Plaintiff sufficiently pleaded that Solaris
was a contractor within the meaning of the Schedule. See St. Paul Fire, 566 F.3d at 486; Sonnier,
509 F.3d at 675.

The Court further finds that Plaintiff sufficiently pleaded that Solaris made a “specific
written request” to be included as an additional insured on the policy prior to the commencement
of the operations. The Complaint states that Solaris made a written request for insurance coverage,
requiring MPS to “name [Solaris] as additional insureds for ongoing and completed
operations ,..in each of [MPS’s] policies required under [the parties’] Agreement, except
Worker’s Compensation and Employer’s Liability.” Second Am. Compl. 412. Moreover, the
same agreement specifically required MPS to obtain “Sudden & Accidental . . . Pollution
coverage.” Br. in Supp. Mot. to Dismiss 6; Resp. 5-6. Viewing the complaint in the light most
favorable to Plaintiff, the Court finds that these allegations are sufficient to show that Solaris made
a “specific written request” to be included as an additional insured on the policy prior to the

commencement of the operations.”

 

! The parties offer up the two most common meanings of “contractor.” See Contractor, BLACK’S LAW DICTIONARY
(10th ed. 2014) (defining “contractor” to mean either (1) “[a] party to a contract” or (2) “one who contracts to do work
for or supply goods to another”).

? While the parties disagree on the interpretation of “specific written request” as used in the Policy, see Resp. 5-7;
Reply 4, the Court must draw all inference in Plaintiff's favor and, therefore, will not adopt Defendant’s interpretation
of the Policy at this stage of the litigation. See Paul Fire, 566 F.3d at 486; Sonnier, 309 F.3d at 675.

5

 

 
Case 3:19-cv-00486-S Document 88 Filed 05/29/20 Page6é6of6 PagelD 496

IV. CONCLUSION

For the foregoing reasons, the Court DENIES Defendant’s Motion to Dismiss.

Kad tuS ba

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

SO ORDERED.

SIGNED May 29, 2020.

 
